                   Case 2:20-cv-00507-RSM Document 19 Filed 05/29/20 Page 1 of 4



                                                                            The Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5
                                           UNITED STATES DISTRICT COURT
 6                                   FOR THE WESTERN DISTRICT OF WASHINGTON
                                                    AT SEATTLE
 7
        BRENDA ANARDE,
 8

 9                                                    Plaintiff,      NO. 2:20-CV-00507-RSM

10                             vs.                                    JOINT STIPULATION AND ORDER
                                                                      OF DISMISSAL WITHOUT
11      C.R. BARD INCORPORATED AND BARD                               PREJUDICE
        PERIPHERAL VASCULAR
12      INCORPORATED,                                                 Clerk’s Action Required
13
                                                      Defendants.     Note on Motion Calendar:
14                                                                    May 28, 2020

15              IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned parties,
16   pursuant to Fed. R. Civ. P. 41 (a)(1)(A)(ii), that the above-captioned case be dismissed without
17
     prejudice, with each party to bear its own costs.
18
                Respectfully submitted, this 28h day of May, 2020.
19
      MCGLYNN GLISSON & MOUTON, PLC                                 BETTS PATTERSON & MINES, PS
20

21    By s/ Amanda L. Washington_______                             By s/ Christopher W. Tompkins_________
      Amanda L. Washington                                             Christopher W Tompkins
22    McGlynn Glisson & Mouton, PLC                                 Betts Patterson & Mines, PS
      340 Florida St.                                               701 Pike Street
23    Baton Rouge, LA 70801                                         Suite 1400
      T: 225-344-3555                                               Seattle, WA 98101-3927
24    amanda@mcglynnglisson.com                                     T: (206) 292-9988
25    (pro hac vice pending)                                        ctompkins@bpmlaw.com
      Attorney for Plaintiff
                                                                                   Betts
                                                                                   Patterson
      JOINT STIPULATION AND ORDER OF                                               Mines
      DISMISSAL WITHOUT PREJUDICE                                   -1-            One Convention Place
                                                                                   Suite 1400
      NO. 2:20-CV-00507-RSM                                                        701 Pike Street
                                                                                   Seattle, Washington 98101-3927
                                                                                   (206) 292-9988
     Anare C20-507 dismissal-order/052920 1359/8284-0017
                   Case 2:20-cv-00507-RSM Document 19 Filed 05/29/20 Page 2 of 4




 1
                                                           Natasha A Khachatourians
 2                                                         Betts Patterson & Mines, PS
                                                           One Convention Place
 3                                                         701 Pike Street
                                                           Suite 1400
 4                                                         Seattle, WA 98101-3927
                                                           T: (206) 292-9988
 5
                                                           nkhachatourians@bpmlaw.com
 6
                                                           James F. Rogers
 7                                                         Nelson Mullins Riley & Scarborough, LLP
                                                           1320 Main Street, 17th Floor
 8                                                         Meridian
 9                                                         Columbia, SC 29201
                                                           T: (803) 799-2000
10                                                         jim.rogers@nelsonmullins.com
                                                           (admitted pro hac vice)
11
                                                           Joseph E. Fornadel, III
12                                                         Nelson Mullins Riley & Scarborough, LLP
13                                                         1320 Main Street, 17th Floor
                                                           Meridian
14                                                         Columbia, SC 29201
                                                           T: (803) 255-5178
15                                                         joe.fornadel@nelsonmullins.com
                                                           (admitted pro hac vice)
16

17                                                         Attorneys for Defendants

18

19

20

21

22

23

24

25

                                                                            Betts
                                                                            Patterson
      JOINT STIPULATION AND ORDER OF                                        Mines
      DISMISSAL WITHOUT PREJUDICE                          -2-              One Convention Place
                                                                            Suite 1400
      NO. 2:20-CV-00507-RSM                                                 701 Pike Street
                                                                            Seattle, Washington 98101-3927
                                                                            (206) 292-9988
     Anare C20-507 dismissal-order/052920 1359/8284-0017
                   Case 2:20-cv-00507-RSM Document 19 Filed 05/29/20 Page 3 of 4



                                                           ORDER
 1

 2              The Court has considered the Stipulation of Dismissal without Prejudice of Plaintiff

 3   Brenda Anarde, and Defendants C.R. Bard, Inc. and Bard Peripheral Vascular, Inc.

 4              IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Stipulated
 5   Motion to Dismiss Without Prejudice of Brenda Anarde be granted. The claims of Brenda
 6
     Anarde are dismissed in their entirety without prejudice to the re-filing of same, and the parties
 7
     are to bear their own costs.
 8
                DATED THIS 29th day of May, 2020.
 9

10

11

12

13
                                                           A
                                                           RICARDO S. MARTINEZ
                                                           CHIEF UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

                                                                            Betts
                                                                            Patterson
      JOINT STIPULATION AND ORDER OF                                        Mines
      DISMISSAL WITHOUT PREJUDICE                            -3-            One Convention Place
                                                                            Suite 1400
      NO. 2:20-CV-00507-RSM                                                 701 Pike Street
                                                                            Seattle, Washington 98101-3927
                                                                            (206) 292-9988
     Anare C20-507 dismissal-order/052920 1359/8284-0017
                    Case 2:20-cv-00507-RSM Document 19 Filed 05/29/20 Page 4 of 4




 1                                                    CERTIFICATE OF SERVICE
 2              I, Karen L. Pritchard, hereby certify that on May 28, 2020, I electronically filed the
 3   following:
 4                         Joint Stipulation and [Proposed] Order of Dismissal Without Prejudice; and
 5
                           Certificate of Service
 6
     with the Court using the CM/ECF system which will send notification of such filing to the
 7
     following:
 8
     Counsel for Plaintiff Brenda Anarde
 9   Amanda L. Washington
     McGlynn Glisson & Mouton, PLC
10   340 Florida St.
11   Baton Rouge, LA 70801
     amanda@mcglynnglisson.com
12
     Counsel for Defendants C R Bard Incorporated
13    and Bard Peripheral Vascular Incorporated
     James F. Rogers
14   Joseph E. Fornadel, III
15   Nelson Mullins Riley & Scarborough, LLP
     1320 Main Street, 17th Floor
16   Meridian
     Columbia, SC 29201
17   jim.rogers@nelsonmullins.com
     joe.fornadel@nelsonmullins.com
18
                DATED this 28th day of May 2020.
19

20
                                                                    s/ Karen L. Pritchard
21                                                                 Karen L. Pritchard, Legal Assistant

22

23

24

25

                                                                                  Betts
                                                                                  Patterson
      JOINT STIPULATION AND ORDER OF                                              Mines
      DISMISSAL WITHOUT PREJUDICE                                -4-              One Convention Place
                                                                                  Suite 1400
      NO. 2:20-CV-00507-RSM                                                       701 Pike Street
                                                                                  Seattle, Washington 98101-3927
                                                                                  (206) 292-9988
     Anare C20-507 dismissal-order/052920 1359/8284-0017
